          Case 1:21-cr-00118-RCL Document 29 Filed 02/18/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
      v.                                   ) Case No. 1:21-cr-118 (RCL)
                                           )
LISA MARIE EISENHART                       )
__________________________________________)

                            DEFENDANT’S NOTICE OF FILING

       NOW COMES Defendant Lisa Marie Eisenhart, by and through undersigned appointed

counsel, and formally files in this case a copy of the transcript from her detention hearing held

before U.S. Magistrate Judge Frensley in the Middle District of Tennessee. This same document

was previously provided to Chambers and was recently cited in this Court’s recent Opinion. See,

e.g., Docket #24, at p.2. It is therefore now being formally filed in this case as well, as Exhibit A

hereto, in order to complete the record before this Court.

Dated February 18, 2021                       Respectfully submitted,

                                              ___/s/_Gregory S. Smith______________
                                              Gregory S. Smith (D.C. Bar #472802)
                                              Law Offices of Gregory S. Smith
                                              913 East Capitol Street, S.E.
                                              Washington, D.C. 20003
                                              Telephone: (202) 460-3381
                                              Facsimile: (202) 330-5229
                                              Email: gregsmithlaw@verizon.net

                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing is automatically being served upon all

counsel of record, via the Electronic Case Filing system.

       This 18th day of February, 2021.

                                              ___/s/_Gregory S. Smith______________
                                              Gregory S. Smith
